DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Status of Claims

Applicant's claim amendment filed on January 29, 2021 has been entered.  Claims 1, 9 and 16 are amended.  Claims 1-20 are pending in the application.

Response to Arguments

Applicant’s arguments, see p. 8-12, filed on January 29, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new ground(s) of rejection of claim 1-20 is made in view of Cors (PG PUB US2019/0258551), GV (US Patent 10,193,744), Jain (US Patent 10,756,953), Heorhiadi (PG PUB US2017/0242784), Bates (PG PUB US2016/0092308), Mohanta (PG PUB US2019/0354438) and Akanda (US Patent 9,396,071).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent 10,756,953).

Regarding claim 1, Cors teaches a method for cloud-based disaster recovery (Cors discloses a method that recovers virtual machines in the cloud in a determined order [Cors, para 0004, 0006]);
configuring, at a cloud-based computing platform, a workload (Provision orchestration 315 of a disaster recovery system creates and creates recovery plan [Cors, fig. 3, associated with a function-based service used by a client machine; (Cors discloses a solution so that a user can prioritize and/or order the recovery of particular virtual machines within a business application and the user can be utilizing a client machine (such as computer 220) [Cors, para 0038, 0036, 0035]);
generating a step listing a server associated with the function-based service, (Fig. 6 shows a recovery plan (e.g. shared priority tiered recovery plan), where disaster recovery orchestration 340 instructs system recovery manager 325 to recover the virtual machines [server] according to the plan.  In particular, the first step would be recovering virtual machines in priority 1 by retrieving a list of VMs in this priority (e.g. VM 600 and 605) and the second step would be recovering virtual machines in priority 2 by retrieving a list of VMs in this priority (e.g. VM 610 and 615) [Cors, Fig. 6, para 0061, 0082]) wherein the generated step is based on information provided by a user at the client machine; (Provision orchestration 315 receives user input (such as datastore allocation configurations, where the user can be utilizing a client machine (such as computer 220) [Cors, para 0039, 0035, 0036]).
However, Cors does not teach “determining if an additional step is required, and if an additional step is required, listing a server for each additional step, and if no additional steps are required, completing the workload;”
“upon receiving, from the client machine, a failure indication associated with the
servers, restoring servers for each generated step of the workload including determining for each server in each generated step if at least one of a pre-restore script, a post-restore script, or a manual input needs to be executed.”
GV teaches “determining if an additional step is required, and if an additional step is required, listing a server for each additional step, and if no additional steps are required, completing the workload;” (For each application service, the dynamic run list generator 310 profiles the service by identifying server(s) in the enterprise network hosting the service.  In other words, the dynamic run list generator identifies server(s) for a particular 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors to comprise the claimed limitation to effectively restore services without complex manual intervention and trial-and-error [GV, column 1, line 16-41].
However, Cors as modified by GV does not teach “upon receiving, from the client machine, a failure indication associated with the servers, restoring servers for each generated step of the workload including determining for each server in each generated step if at least one of a pre-restore script, a post-restore script, or a manual input needs to be executed.”
Jain teaches “upon receiving, from the client machine, a failure indication associated with the servers, restoring servers for each generated step of the workload (The user selects an option in the user interface of platform 370 to notify platform 370 that a failure has occurred (e.g. number of servers represented by server 210 have been damaged or destroyed) and that platform 370 should update the workflows associated with the old LUN 225 [Jain, column 7, line 10-21]) including determining for each server in each generated step if at least one of a pre-restore script, a post-restore script, or a manual input needs to be executed.” (Platform 370 identifies which software components were associated with the old server 210 and then recreates these software components on the new server 380 based on the saved configuration.  In other words, the step of recreating software component is determined based on the association with old server 210 [Jain, column 7, line 28-34]).

	
Claim 9 lists all the same elements of claim 1 respectively and a nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for cloud-based disaster recovery (A computer readable storage medium, such as RAM, ROM etc, stores instructions executed via the processor of a computer to carry out aspects of the present invention [Cors, para 0027, 0022, 0023]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Claim 16 lists all the same elements of claim 1 respectively and A cloud-based server of a cloud-based computing platform comprising:
a processor; and
a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server (An information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions [Cors, claim 11]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.

Claim 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent  as applied to claim 1, 9 and 16 above, and further in view of Heorhiadi (PG PUB US2017/0242784) and Bates (PG PUB US2016/0092308).

Regarding claim 2, Cors as modified by GV and Jain teaches “wherein executing the post-restore script comprises testing the servers to determine if restoration of the servers was successful,” (At step 1280, the process performs an application test to test whether the disaster recovery was successful [Cors, Fig. 12, para 0085]).
	However, Cors as modified by GV and Jain does not teach “wherein executing the pre-restore script comprises at least one of changing a domain name system of the server, running tests to validate that the servers are functioning as intended, update/create a ticket in a ticketing system for automatically submitting a work ticket that can be used to inform the user that manual intervention is required,”
“wherein executing the manual input comprises selecting at least one backup solution used for restoring a server of the servers.”
Heorhiadi teaches “wherein executing the pre-restore script comprises at least one of changing a domain name system of the server, running tests to validate that the servers are functioning as intended, update/create a ticket in a ticketing system for automatically submitting a work ticket that can be used to inform the user that manual intervention is required,” (See the control plane 220 receiving a test script (block 500); the control plane proceeds to translate the specified failure scenario into fault injection rules (block 502);  the control plane 220 utilizes the fault injection rules to execute fault injection operations on messages that are exchanged between at least a first microservice and a second microservice, where the microservices can be virtual machines; the process (block 506) of comparing the asserted behavioral expectation of the at least one microservice with an observed behavior of the at least one microservice in response to the execution of the fault injection operations [Heorhiadi, Fig. 5, para 0066-0067, 0070, 0072]).

	However, Cors as modified by GV, Jain and Heorhiadi does not teach “wherein executing the manual input comprises selecting at least one backup solution used for restoring a server of the servers.”
Bates teaches “wherein executing the manual input comprises selecting at least one backup solution used for restoring a server of the servers.” (Fig. 6 shows that any server system of the organisation's server systems that has been backed up can be subsequently recovered, and Fig. 7 shows a backup agent [backup solution] is selected to recover a server [Bates, Fig. 6-7, para 0119]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain-Heorhiadi to comprise the claimed limitation to effectively enhance user experience by choosing a recovery service with the associated cost [Bates, para 0116].

Claim 10 lists all the same elements of claim 2, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.

Claim 17 lists all the same elements of claim 2, but the cloud-based server rather than the method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 17.

Claim 3, 5-6, 8, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent 10,756,953) as applied to claim 1, 9 and 16 above, and further in view of Bates (PG PUB US2016/0092308).

Regarding claim 3, Cors as modified by GV and Jain teaches “wherein executing one of the pre-restore or the post-restore script is performed one of locally on the client machine or remotely on a system in operable communication with the client machine” (Fig. 3 shows DR Test Provider 355 test disaster recovery capabilities of system 300, where the DR Test Provider 355 is remote from the user on a client machine (such as computer 220) [Cors, Fig. 3, para 0081, 0035]).
However, Cors as modified by GV and Jain does not teach “wherein executing the manual input is performed locally on the client machine.”
Btaes teaches “wherein executing the manual input is performed locally on the client machine.” (A computing system of a user, that may be a remote computing system of a party providing DR support, is in communication with the DR portal [Bates, para 0115]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation to effectively enhance user experience by choosing a recovery service with the associated cost [Bates, para 0116].

Regarding claim 5, Cors as modified by GV and Jain does not teach “further comprising providing a graphical user interface at the client machine for receiving the manual input.”
Bates teaches “further comprising providing a graphical user interface at the client machine for receiving the manual input.” (FIGS. 6 to 9 show exemplary screenshots of a 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation to effectively enhance user experience by choosing a recovery service with the associated cost [Bates, para 0116].

Regarding claim 6, Cors as modified by GV, Jain and Bates teaches “wherein the graphical user interface displays the configured workload including the listing of servers and an indicator indicating which of the servers have been restored.” (Bates discloses It is clear to the user of the DR portal at what stage the recovery process is at for multiple servers at a time.  In other words, the DR portal displays the list of multiple servers and its corresponding stage [indicator] of recovery process (inherently including a stage of completed recovery process) [Bates, para 0085]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 6.

Regarding claim 8, Cors as modified by GV and Jain teaches “wherein restoring servers is performed sequentially for each generated step, and” (Fig. 6 shows a recovery plan (e.g. shared priority tiered recovery plan), where disaster recovery orchestration 340 instructs system recovery manager 325 to recover the virtual machines [servers] according to the plan.  In particular, the first step would be recovering virtual machines in priority 1 by retrieving a list of VMs in this priority (e.g. VM 600 and 605) and the second step would be recovering virtual machines in priority 2 by retrieving a list of VMs in this priority (e.g. VM 610 and 615) [Cors, Fig. 6, para 0061, 0082]).
“wherein executing the pre-restore script, the post-restore script, or the manual input is performed prior to restoring each server of the servers.”
Btaes teaches “wherein executing the pre-restore script, the post-restore script, or the manual input is performed prior to restoring each server of the servers.” (Fig. 6 shows that any server system of the organisation's server systems that has been backed up can be subsequently recovered, and Fig. 7 shows a backup agent [backup solution] is selected to recover a server [Bates, Fig. 6-7, para 0119]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation to effectively enhance user experience by choosing a recovery service with the associated cost [Bates, para 0116].

Claim 11 lists all the same elements of claim 3, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 11.

Claim 13 lists all the same elements of claim 5 and 6, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 and 6 applies equally as well to claim 13.

Claim 15 lists all the same elements of claim 8, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15.

Claim 18 lists all the same elements of claim 3, but the cloud-based server rather than the method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 18.

Claim 4 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent 10,756,953) as applied to claim 1, 9 and 16 above, and further in view of Mohanta (PG PUB US2019/0354438).

Regarding claim 4, Cors as modified by GV and Jain does not teach “further comprising executing at least one of the prerestore script, the post-restore script, or the manual input for generating each step.”
	Mohanta teaches “further comprising executing at least one of the prerestore script, the post-restore script, or the manual input for generating each step.” (System determines rebuild values for VMs and ranks the VMs based on the respective build values.  Further, the rebuilding are performed in steps in the rank order [Mohanta, Fig. 4a, para 0086-0087, 0090]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation to effectively enhance the recovery process based on attributes, such as frequency of access of the VM, where the frequently assessed VMs are rebuilt earlier than the less frequently assessed VMs [Mohanta, para 0041-0042].

Claim 12 list all the same elements of claim 4, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent 10,756,953) as applied to claim 1, 9 and 16 above, and further in view of Akanda (US Patent 9,396,071).

Regarding claim 7, Cors as modified by GV and Jain does not teach “wherein restoring the servers comprises using corresponding backup solutions, which are stored at the cloud-based computing platform, for the servers.”
Akanda teaches “wherein restoring the servers comprises using corresponding backup solutions, which are stored at the cloud-based computing platform, for the servers.” (Fig 4A shows a list of VMs [servers] can be restored based on a choice of backup solution (e.g. the date of the VM backup) from the user, where the different backups of the VMs are stored in backup server (part of system 100 [cloud-based computing platform]) [Akanda, Fig. 1, 4A, column 8, line 1-13]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation to effectively enhance user experience by offering user a choice of backup versions.

Claim 14 list all the same elements of claim 7, but the nontransitory computer readable storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744) and Jain (US Patent 10,756,953) as 1, 9 and 16 above, and further in view of Mohanta (PG PUB US2019/0354438) and Bates (PG PUB US2016/0092308).

Regarding claim 19, Cors as modified by GV and Jain does not teach “execute at least one of the pre-restore script, the post-restore script, or the manual input for generating each of the steps; and
provide a graphical user interface at the client machine for receiving the manual input.”
Mohanta teaches “execute at least one of the pre-restore script, the post-restore script, or the manual input for generating each of the steps;” (System determines rebuild values for VMs and ranks the VMs based on the respective build values.  Further, the rebuilding are performed in steps in the rank order [Mohanta, Fig. 4a, para 0086-0087, 0090]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain to comprise the claimed limitation. The combination would effectively enhance the recovery process based on attributes, such as frequency of access of the VM, where the frequently assessed VMs are rebuilt earlier than the less frequently assessed VMs [Mohanta, para 0041-0042].
However, Cors as modified by GV, Jain and Mohanta does not teach “provide a graphical user interface at the client machine for receiving the manual input.”
Bates teaches “provide a graphical user interface at the client machine for receiving the manual input.” (FIGS. 6 to 9 show exemplary screenshots of a user interface as presented to a user during DR (disaster recovery) operations [Bates, para 0118]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain-Mohanta to comprise the claimed limitation to effectively enhance user experience by choosing a recovery service with the associated cost [Bates, para 0116].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cors (PG PUB US2019/0258551) in view of GV (US Patent 10,193,744), Jain (US Patent 10,756,953), Mohanta (PG PUB US2019/0354438) and Bates (PG PUB US2016/0092308) as applied to claim 19 above, and further in view of Akanda (US Patent 9,396,071).

Regarding claim 20, Cors as modified by GV, Jain, Mohanta and Bates teaches “wherein the graphical user interface displays the configured workload including the listing of servers and an indicator indicating which of the servers have been restored,” (Bates discloses It is clear to the user of the DR portal at what stage the recovery process is at for multiple servers at a time.  In other words, the DR portal displays the list of multiple servers and its corresponding stage [indicator] of recovery process (inherently including a stage of completed recovery process) [Bates, para 0085]);
“wherein the cloud-based server restores the servers sequentially for the generated steps, and” (Fig. 6 shows a recovery plan (e.g. shared priority tiered recovery plan), where disaster recovery orchestration 340 instructs system recovery manager 325 to recover the virtual machines [servers] according to the plan.  In particular, the first step would be recovering virtual machines in priority 1 by retrieving a list of VMs in this priority (e.g. VM 600 and 605) and the second step would be recovering virtual machines in priority 2 by retrieving a list of VMs in this priority (e.g. VM 610 and 615) [Cors, Fig. 6, para 0061, 0082]);
“wherein the cloud-based server executes the pre-restore script, the postrestore script, or the manual input prior to restoring each server of the servers.” (Fig. 6 shows that any server system of the organisation's server systems that has been backed up can be subsequently recovered, and Fig. 7 shows a backup agent [backup solution] is selected to recover a server [Bates, Fig. 6-7, para 0119]).
“wherein the cloud-based server restores the servers using corresponding backup solutions, which are stored at the cloud-based computing platform, for the servers,” 
Akanda teaches “wherein the cloud-based server restores the servers using corresponding backup solutions, which are stored at the cloud-based computing platform, for the servers,” (Fig 4A shows a list of VMs [servers] can be restored based on a choice of backup solution (e.g. the date of the VM backup) from the user, where the different backups of the VMs are stored in backup server (part of system 100 [cloud-based computing platform]) [Akanda, Fig. 1, 4A, column 8, line 1-13]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Cors-GV-Jain-Mohanta-Bates to comprise the claimed limitation to effectively enhance user experience by offering user a choice of backup versions.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441